PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of					: 
Stichling, et al.					:
Application No.  16/359,529				:	ON PETITION
Filed: March 20, 2019					:
Attorney Docket No. 31386		


This is a decision on the “Petition to Withdraw Amendment” filed on December 3, 2021.

The petition is DISMISSED.  

By the instant petition, applicant request withdrawal of the “Second Amendment—After Final Action under 37 CFR 1.116” filed on December 2, 2021. Applicant states:

[t]he USPTO is herewith respectfully requested to withdraw the amendment filed in error in this matter yesterday, 02 December 2021 and disregard all attachments thereto. A refund request for the three-month extension is transmitted separately.

Petition, filed December 3, 2021, p. 1.

A review of the application file record reveals that a final Office action was mailed on June 2, 2021, setting a shortened statutory period for reply of three months from its mailing date. Extensions of time under 37 CFR 1.136(a) were available. On December 2, 2021, applicant filed an amendment responsive to the final Office action, and appropriately obtained a request for an extension of time within the third month. On December 24, 2021, an “Advisory Action Before the Filing of an Appeal Brief” was mailed that was responsive to the amendment filed on December 2, 2021, informing that the amendment filed on December 2, 2021, failed to place the application in condition for allowance. A Notice of Abandonment was mailed on February 7, 2022. 

It is noted that the instant “Petition to Withdraw Amendment” was not acted upon prior to the examiner considering the amendment filed on December 2, 2021, and determining that it did not place the application in condition for allowance. It is further noted that where an applicant seeks removal, withdrawal, i.e., expungement, of papers from an application file record, the appropriate relief is requested under 37 CFR 1.591. Pursuant to 37 CFR 1.59(a)(1), information in an application will not expunged absent a petition under 37 CFR 1.59(b). Absent the filing and granting of a petition under 37 CFR 59, to expunge the amendment filed on December 2, 2021, the amendment filed On December 2, 2021, was appropriately taken up for consideration by the examiner. Further, it is noted that applicant has not filed a petition under 37 CFR 1.59, to expunge the amendment filed December 2, 2021; therefore, it is not appropriate at this juncture to withdraw, remove, or otherwise, expunge the amendment filed on December 2, 2021, from the application file. 

It is also noted that applicant requests a refund of the fee for the extension of time within the third month that accompanied the amendment filed on December 2, 2021. It is determined that the extension of time within the third month was necessary in order for the amendment filed on December 2, 2021, to be considered a timely reply to the final Office action. It is noted that 37 CFR 1.26, states, in part, that:

(a) The Director may refund any fee paid by mistake or in excess of that required. A change of purpose after the payment of a fee, such as when a party desires to withdraw a patent filing for which the fee was paid, including an application, an appeal, or a request for an oral hearing, will not entitle a party to a refund of such fee.

Applicant’s change of purpose after the timely and proper payment of the request for extension of time under 37 CFR 1.136(a) would not entitle applicant to a refund of this fee that was, otherwise, appropriately paid. No refund of the fee for the extension of time under 37 CFR 1.136(a) is forthcoming, accordingly.

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Commissioner for Patents
			United States Patent and Trademark Office
			Box 1450
			Alexandria, VA 22313-1450
		

By facsimile:		(571) 273-8300
			Attn:	Office of Petitions

or VIA EFS-WEB

Telephone inquiries regarding this decision should be directed to the undersigned (571) 272-3222.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        				
                                                                                                                                                                                                                                                                   

















    
        
            
        
            
        
            
    

    
        1 § 1.59 Expungement of information or copy of papers in application file.
        (a)
         (1) Information in an application will not be expunged, except as provided in paragraph (b) of this section or § 41.7(a) or § 42.7(a) of this title. 
        
        (2) Information forming part of the original disclosure (i.e., written specification including the claims, drawings, and any preliminary amendment present on the filing date of the application) will not be expunged from the application file. 
        
        (b) An applicant may request that the Office expunge information, other than what is excluded by paragraph (a)(2) of this section, by filing a petition under this paragraph. Any petition to expunge information from an application must include the fee set forth in § 1.17(g) and establish to the satisfaction of the Director that the expungement of the information is appropriate in which case a notice granting the petition for expungement will be provided. 
        
        (c) Upon request by an applicant and payment of the fee specified in § 1.19(b), the Office will furnish copies of an application, unless the application has been disposed of (see §§ 1.53(e), (f) and (g)). The Office cannot provide or certify copies of an application that has been